UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section 14(a) of The Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Response Biomedical Corp. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA October 17, 2013 INVITATION TO SHAREHOLDERS Dear Shareholder, We are pleased to invite you to attend a Special Meeting of Shareholders (the “Meeting”) to be held on November 7, 2013 at 10:00 a.m. Pacific time, at our headquarters located at 1781-75th Avenue W. Vancouver, BC, Canada. The formal meeting notice and information circular are attached. At the Meeting, shareholders will be asked to pass an ordinary resolution approving, in accordance with the rules of the Toronto Stock Exchange (“TSX”), the issuance of units (“Units”) of Response Biomedical Corp. (“Response,” the “Company,” “we,” “us,” or “our”) upon conversion of previously issued subscription receipts (the “Subscription Receipts”) at a price of CDN$2.45 per Subscription Receipt (the “Private Placement”). The Subscription Receipts were issued in concurrent brokered and non-brokered private placements. Insiders of the Company that have purchased Subscription Receipts (and their affiliates and associates) will not be entitled to vote on the resolution. Each Subscription Receipt is automatically exercised into one Unit upon satisfaction of the Escrow Release Conditions (as defined below), and each Unit consists of one common share of the Company (the “Private Placement Shares”) and one-half of one warrant to purchase one common share of the Company (the “Warrants”). In addition, pursuant to an agency agreement entered into with Bloom Burton & Co. Inc. (the “Agent”), the Company will pay the Agent a 5% cash commission on the gross proceeds of the Private Placement (other than proceeds received from certain existing shareholders of the Company) and issue to the Agent warrants to purchase common shares with a value equal to 7% of the gross proceeds of the Private Placement (other than proceeds received from certain existing shareholders of the Company (the “Agent Warrants” and together with the Private Placement Shares and the Warrants, the “Private Placement Securities”). The gross proceeds of the Private Placement will be held in escrow by a third party pending satisfaction of the Escrow Release Conditions, being the approval of the Private Placement, including the issuance of the Private Placement Securities, by disinterested Company shareholders in accordance with the rules of the TSX (the “Escrow Release Conditions”) . It is important that you use this opportunity to take part in the affairs of the Company by voting on the business to come before the Meeting. After reading the enclosed information circular, please promptly mark, sign, date and return the enclosed proxy or voting instruction form and the reply card as instructed to ensure that your shares will be represented. Regardless of the number of common shares you own, your careful consideration of, and vote on, the matters before our shareholders is important. Thank you for your ongoing support of Response Biomedical Corp. We look forward to seeing you at the Meeting. Sincerely yours, /s/ Jeffrey L. Purvin Chief Executive Officer 2 RESPONSE BIOMEDICAL CORP. 1781 - 75th Avenue W. Vancouver, BC V6P 6P2 CANADA NOTICE OF SPECIAL MEETING OF SHAREHOLDERS AND INFORMATION CIRCULAR To the Shareholders of Response Biomedical Corp.: Notice is hereby given that a Special Meeting of the Shareholders of Response Biomedical Corp., will be held on November 7, 2013 at 10:00 a.m. Pacific Time at 1781 – 75th Avenue W., Vancouver, BC for the following purposes: 1. To consider, and if deemed appropriate, pass an ordinary resolution of disinterested shareholders in accordance with the rules of the Toronto Stock Exchange, providing for the issuance of up to 1,632,653 units of the Company at a price of CDN$2.45, including the participation of insiders of the Company, in exchange for previously issued subscription receipts, as well as certain warrants to purchase common shares issuable to the Company’s agent in connection with the private placement of the subscription receipts, as more particularly set out therein; and 2. To transact such other business as may be properly brought before our Meeting or any adjournment thereof. Our board of directors has fixed the close of business on October 2 , 2013 as the record date for the determination of shareholders entitled to notice of and to vote at our Meeting and at any adjournment or postponement thereof. Accompanying this Notice is a Proxy. Whether or not you expect to be at our Meeting, please complete, sign and date the Proxy you received in the mail and return it promptly . If you plan to attend our Meeting and wish to vote your shares personally, you may do so at any time before the Proxy is voted. All shareholders are cordially invited to attend the Meeting. By Order of the Board of Directors, /s/ Lewis Shuster Lewis Shuster Director October 17, 2013 3 TABLE OF CONTENTS Page INFORMATION CIRCULAR 2 Shareholder Proposal 3 Householding of Proxy Materials 4 PROPOSAL 1 - APPROVAL OF THE PRIVATE PLACEMENT 6 Private Placement 6 Summary of the Terms of the Subscription Agreement 7 Description of Common Stock to be Issued 7 Description of Warrants to be Issued 8 Summary of the Terms of the Subscription Receipt Agreement 9 Summary of the Terms of the Agency Agreement 10 Use of Proceeds 11 Interests of Certain Persons in the Private Placement 11 Potential Effects of This Proposal 12 Proposed Resolution 12 Required Vote 13 Recommendation 13 SECURITY OWNERSHIP 14 OTHER BUSINESS 16 ADDITIONAL INFORMATION 17 Interest of Certain Persons in Matters to Be Acted Upon 17 Indebtedness of Directors and Executive Officers 17 Interest of Management and Others in Material Transactions 17 INCORPORATION BY REFERENCE 18 RESPONSE BIOMEDICAL CORPORATION 1781 - 75th Avenue W.
